NETERER, District Judge
(after stating the facts as above). The claimant Olmsted asserts that he is an innocent purchaser. The intervener Bierd and Olmsted assert that the car was not taken while in the. act of transporting liquor, and that the federal agents had no right to arrest the car or take it into their possession under a claim of forfeiture, and cite The Goodhope (D. C.) 268 Fed. 694, and U. S. v. Hydes (D. C.) 267 Fed. 471.
The car clearly was seized while in the act of violating the law. While at the time it was taken it was not moving, because its front wheels were broken, yet it had been moving, and the liquor was still within its tonneau, and it was taken possession of by the federal agents while in this status. In the Hydes Case, supra, the car was not arrested until some 10 days after the act of transportation. The Good-hope has no application, since that forfeiture was sought under a provision of .the statute other than the Prohibition Act, and the court held that such provisions had no application to seizure under the Prohibition Act.
Decree accordingly.